                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 17-cv-03041-CMA-KLM

CUNNINGHAM LINDSEY U.S., INC,

       Plaintiff,

v.

CRAWFORD & COMPANY,
ROBERT WILLIAMS,
ANDREW LARSON,
WILLIAM WALLS,
THOMAS WALLS, and
RYAN WALLS,

       Defendants.


         ORDER AFFIRMING AND ADOPTING THE DECEMBER 3, 2018
 RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE KRISTEN L. MIX
______________________________________________________________________

       This matter is before the Court upon the December 3, 2018 Recommendation by

United States Magistrate Judge Kristen L. Mix, wherein she recommends that this Court

grant Defendant Crawford & Company’s (“Defendant Crawford”) Amended Motion to

Dismiss (Doc. # 71) pursuant to Federal Rule of Civil Procedure 12(b)(6). (Doc. # 100.)

The Recommendation is incorporated herein by reference. See 28 U.S.C.

§ 636(b)(1)(B); Fed. R. Civ. P. 72(b).

       The Recommendation advised the parties that specific written objections were

due within fourteen (14) days after being served with a copy of the Recommendation.

(Doc. # 100 at 15–16.) Despite this advisement, no objections to the Recommendation
have been filed. “[T]he district court is accorded considerable discretion with respect to

the treatment of unchallenged magistrate reports. In the absence of timely objection,

the district court may review a magistrate [judge’s] report under any standard it deems

appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991).

       After reviewing the Recommendation of Magistrate Judge Mix and all relevant

pleadings and legal authority, the Court is satisfied that the Recommendation is sound

and not clearly erroneous or contrary to law. See Fed. R. Civ. P. 72(a).

       Accordingly, it is ORDERED that the Recommendation of the United States

Magistrate Judge (Doc. # 100) is AFFIRMED and ADOPTED. It is

       FURTHER ORDERED that Defendant Crawford’s Amended Motion to Dismiss

(Doc. # 71) is GRANTED. Claims 6 and 7, which Plaintiff Cunningham Lindsey U.S.,

Inc. asserts only against Defendant Crawford, are DISMISSED WITHOUT PREJUDICE

for failure to state a claim upon which relief may be granted. It is

       FURTHER ORDERED that Defendant Crawford is dismissed as a defendant in

this action. It is

       FURTHER ORDERED that Plaintiff’s claims against remaining Defendants

Robert Williams, Andrew Larson, William Walls, Thomas Walls, and Ryan Walls survive.

See (Doc. # 48 at 11–15.)

       DATED: January 7, 2019
                                                 BY THE COURT:



                                                 _______________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge

                                             2
